 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ELVIN JOHN HAMILTON,                                 Case No.: 3:19-cv-01949-AJB-DEB
                                         Plaintiff,
12
                                                          ORDER:
13   v.
                                                          (1) ADOPTING MAGISTRATE
14
     CALIFORNIA DEPARTMENT OF                             JUDGE’S REPORT AND
15   CORRECTIONS AND                                      RECOMMENDATION; and
     REHABILITATION, et al.,
16
                             Defendants.                  (2) GRANTING IN PART AND
17                                                        DENYING IN PART DEFENDANTS’
                                                          PARTIAL MOTION TO DISMISS
18
19                                                        (Doc. Nos. 10, 23)
20
21         Before the Court is Defendants’ partial motion to dismiss pro se prisoner Plaintiff’s
22   Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6).1 (Doc. No. 10.) Plaintiff
23   alleges that prison staff violated his civil rights by failing to respond appropriately to his
24   medical emergency in October 2017. (Doc. No. 1.) Among other things, Plaintiff’s
25   Complaint asserts state law and official capacity claims. The Court referred the matter to
26   United States Magistrate Judge Daniel E. Butcher for a Report and Recommendation
27
     1
28     “Defendants” are R. Rodriguez, E. Corleone, S. Ramirez, D. Hampton, and C. Legge. Plaintiff
     erroneously named E. Corleone as Erica Gayle in the Complaint.

                                                      1
                                                                               3:19-cv-01949-AJB-DEB
 1   (“R&R”). The R&R advises the Court to grant Defendants’ motion to dismiss Plaintiff’s
 2   state law claims for medical malpractice, fraud, and professional and medical negligence,
 3   and deny as moot Defendant’s motion to dismiss the official capacity claims. (Doc. No. 23
 4   at 7, 8.)2 Plaintiff filed a timely objection to the R&R. (Doc. No. 24.) For the reasons set
 5   forth below, the Court OVERRULES Plaintiff’s objection, ADOPTS the R&R in its
 6   entirety, and accordingly, GRANTS IN PART AND DENIES IN PART Defendants’
 7   partial motion to dismiss.
 8                                        I.    LEGAL STANDARD
 9             Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
10   judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
11   a de novo determination of those portions of the report . . . to which objection is made[,]”
12   and “may accept, reject, or modify, in whole or in part, the findings or recommendations
13   made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also United States v.
14   Remsing, 874 F.2d 614, 617 (9th Cir. 1989). “The statute [§ 636(b)(1)(C)] makes it clear
15   that the district judge must review the magistrate judge’s findings and recommendations
16   de novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
17   1114, 1121 (9th Cir. 2003) (emphasis in original). Thus, in the absence of timely
18   objection(s), the court “need only satisfy itself that there is no clear error on the face of the
19   record in order to accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee’s
20   note to 1983 amendment; Reyna-Tapia, 328 F.3d at 1123.
21             Additionally pertinent, a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss
22   tests the legal sufficiency of a complaint, i.e. whether the complaint lacks either a
23   cognizable legal theory or facts sufficient to support such a theory. Navarro v. Block, 250
24   F.3d 729, 732 (9th Cir. 2001) (citations omitted). For a complaint to survive a Rule 12(b)(6)
25   motion to dismiss, it must contain “sufficient factual matter, accepted as true, to ‘state a
26   claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
27
     2
28       The page citations refer to the ECF-generated page numbers at the top of each filing.


                                                           2
                                                                                      3:19-cv-01949-AJB-DEB
 1   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). In reviewing the
 2   motion, the court “must accept as true all of the allegations contained in a complaint,” but
 3   it need not accept legal conclusions. Id. “Threadbare recitals of the elements of a cause of
 4   action, supported by mere conclusory statements, do not suffice.” Id. (citing Twombly, 550
 5   U.S. at 555). “If the Court finds that the plaintiff did not allege sufficient facts ‘to raise a
 6   right to relief above the speculative level’ and support a cognizable legal theory, it may
 7   dismiss the complaint as a matter of law.” Great Minds v. Office Depot, Inc., 945 F.3d
 8   1106, 1109 (9th Cir. 2019) (quoting Twombly, 550 U.S. at 555).
 9                                         II.    DISCUSSION 3
10          Magistrate Judge Butcher recommended that the Court grant Defendant’s motion to
11   dismiss Plaintiff’s state law claims because Plaintiff failed to plead facts demonstrating or
12   excusing his compliance with California’s Government Claims Act—an element necessary
13   to pursue his state law claims. (Doc. No. 23 at 5–6.) See Karim-Panahi v. Los Angeles
14   Police Dep’t, 839 F.2d 621, 627 (9th Cir. 1988) (“The amended complaint fails to allege
15   compliance with California tort claim procedures. The district court properly dismissed the
16   state law tort claims.”). According to the Government Claims Act, a claimant must present
17   a tort claim against a public entity or its employees to the California Department of General
18   Services no more than six months after the cause of action accrues. Cal. Gov’t Code
19   § 911.2. A claimant may not file suit against the entity or its employees until the claimant
20   has presented a claim, and the entity has either acted on the claim or is deemed to have
21   rejected it. Cal. Gov’t Code § 945.4. Because Plaintiff did not plead compliance with the
22   Government Claims Act and the judicially noticeable California government records
23   established that he did not present his state law claims to the California Department of
24   General Services, the Magistrate Judge recommended dismissal of Plaintiff’s state law
25   claims. (Doc. No. 23 at 5–7.) The Magistrate Judge further recommended that dismissal be
26
27   3
       The R&R provides a thorough and unobjected to recitation of the procedural and factual background of
28   this case. (Doc. No. 23 at 2–3.) The Court therefore finds it unnecessary to repeat them here. Instead, the
     Court will reference only the facts relevant to resolving Plaintiff’s objection.

                                                         3
                                                                                     3:19-cv-01949-AJB-DEB
 1   without leave to amend, finding that “[b]ecause Plaintiff’s claims accrued in October 2017,
 2   the statutory time frame for presenting a claim (six months after claim accrual) has lapsed,”
 3   and the statutory exception that would permit him to file a late claim did not apply to him.
 4   (Id. at 7.)
 5          Although unclear, it appears that Plaintiff objects to the Magistrate Judge’s finding
 6   that his state law claims must be dismissed without leave to amend because he is unable to
 7   avail himself of the statutory exception for compliance with California’s Government
 8   Claims Act. (Doc. No. 24 at 1.) In his objection, Plaintiff asserts that due to “C.D.C.R. state
 9   prison policies of lockdowns,” he could not obtain a tort claim form from the prison
10   libraries. (Id.) The Federal Rules of Civil Procedure require that a party “file specific
11   written objections to the proposed findings and recommendations” and that “[t]he district
12   judge must determine de novo any part of the magistrate judge’s disposition that has been
13   properly objected to.” Fed. R. Civ. P. 72(b) (emphasis added). Even in granting due
14   leniency given Petitioner’s pro se status, the objections “must be specific and clearly aimed
15   at particular findings in the magistrate’s proposal, such that no party be allowed a second
16   bite at the apple by simply relitigating a prior argument.” DiPilato v. 7-Eleven, Inc., 662 F.
17   Supp. 2d 333, 340 (S.D.N.Y. 2009) (citation and internal quotations omitted). Plaintiff’s
18   reference to “several lockdowns,” is not specific enough for the Court to evaluate the merits
19   of his objection. The Court therefore finds his objection unavailing.
20          To the extent that Plaintiff is referring to prison lockdowns related to preventing the
21   spread of COVID-19, such lockdowns took place in 2020—well after Plaintiff’s claims
22   accrued in 2017. Thus, the lockdowns could not have prevented him from filing within six
23   months of October 2017, when his claims accrued. Notably, on November 9, 2017, Plaintiff
24   was able to file a grievance form about the October 2017 incidents with the prison. (Doc.
25   No. 1 at 16.) This indicates to the Court that Plaintiff could have, but failed to, file a tort
26   claim against the prison staff to the California Department of General Services. As such,
27   even when construed liberally, Plaintiff’s vague assertion about lockdowns is insufficient.
28   Accordingly, the Court will overrule Plaintiff’s objection and adopt the Magistrate Judge’s

                                                   4
                                                                             3:19-cv-01949-AJB-DEB
 1   findings on his state law claims. There being no other objections to the Magistrate Judge’s
 2   R&R and having reviewed it in its entirety, the Court finds it well-reasoned and contains
 3   no clear error. Accordingly, the Court will adopt the R&R in its entirety.
 4                                  III.   CONCLUSION
 5         Based on the foregoing, the Court OVERRULES Plaintiff’s Objections (Doc. No.
 6   24), ADOPTS the R&R in its entirety (Doc. No. 23), and GRANTS IN PART AND
 7   DENIES IN PART Defendants’ partial motion to dismiss (Doc. No. 10).
 8         IT IS SO ORDERED.
 9
10
     Dated: June 29, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  5
                                                                          3:19-cv-01949-AJB-DEB
